                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                                Norfolk Division



JAMES K. JOLLEY,

            Plaintiff,

V.                                                           Case No. 2:18cv647


U.S. BANK, N.A. AS TRUSTEE
FOR THE RMAC TRUST, SERIES
2016-CTT, et al.,

            Defendants.


                                ORDER OF REMAND


     This      matter   comes   before   the    court   on   Plaintiff   James   K.

Jolley's ('Volley") Motion to Remand to State Court ("Motion to

Remand") and corresponding Memorandum in Support, both filed on

January 3, 2019. EOF Nos. 17-18. For the reasons set forth below,

the Motion to Remand is GRANTED.


                                           I.


     On July 19, 2018, Jolley filed a Complaint with the Circuit

Court for the City of Chesapeake ("circuit court"), naming U.S.

Bank National Association as Trustee for the RMAC Trust, Series

2016-CTT ("U.S. Bank") and Samuel I. White, P.C., Trustee A/K/A

Samuel White, Trustee ("SIWPC") as Defendants. Mem. Supp. at 2,

ECF No. 18.1




     1   For    consistency     in   citations    throughout     this    Order   of
Remand, the initial citation of a document will include the ECF
No. of that document, with all subsequent citations being only to
     Jolley seeks judgment against the Defendants on four counts:

^^Declaratory Judgment," ^^Equitable Estoppel," ^^Quiet Title," and

^"Injunction." Compl. SISI 9-35, ECF No. 1-1 at 3-57.2 These claims

arise out of Jolley's purchase of certain real property (""the

Property") pursuant to foreclosure proceedings under the BB&T Deed

of Trust (""BB&T DOT"). Id.       6-8. Jolley alleges that U.S. Bank's

Deed of Trust   (""ML   DOT")   is subordinate   to the   BB&T   DOT. Id.

   10-11. Jolley further alleges that the ML DOT was extinguished

by the foreclosure sale to Jolley under the BB&T DOT and that the

ML DOT is no longer a lien on Jolley's property. Id. SI 12.

     On July 25, 2018, U.S. Bank's Registered Agent was served

with the Complaint. Mot. Leave File Answer SI 2, ECF No. 1-1

at 84-97. On August 28, 2018, Jolley filed a Motion for Summary

Judgment on the basis that U.S. Bank was in default for failing to

file a responsive pleading or otherwise appear within twenty-one

(21) days after service of the summons and complaint pursuant to




the document itself without citation to the ECF No. See infra notes
2 and 4.


     2 ECF No. 1 is U.S. Bank's Notice of Removal. ECF No. 1-1 is
Exhibit A to U.S. Bank's Notice       of Removal and consists of 109
pages, which include ""copies of all process, pleadings, and orders
served upon" U.S. Bank as of the date of the Notice of Removal.
See ECF No. 1 at 2. The first citation to a document from Exhibit
A will include both the citation to the document itself, as well
as to ECF No. 1-1 with the ECF page numbers for that complete
document. Subsequent citations to a document from Exhibit A will
be only to the document itself and will not include citation to
ECF No. 1-1.
Virginia Supreme Court Rules 3:8, 3:9, and 3:19. Mot. Summ. J.

SISI 4-5, EOF No. 1-1 at 65-71. Jolley's Motion for Summary Judgment

was noticed for October 3, 2018. Notice Hr'g PI.'s Mot. Summ. J.

at 1, EOF No. 1-1 at 82-83.

     On October 2, 2018, U.S. Bank engaged counsel to represent it

in this matter. Mot. Leave File Answer SI 4. The following day, on

October 3, 2018, the Motion for Summary Judgment was continued,

and counsel for SIWPC sent an e-mail to counsel for U.S. Bank with

a proposed Agreed Order naming Samuel I. White, P.O., Trustee A/K/A

Samuel White, Trustee as a Nominal Party ('"Agreed Nominal Party

Order"). Mem. Supp., Ex. A at 1-4, EOF No. 18-1.^ U.S. Bank's

counsel responded that same day and consented to the entry the

Agreed Nominal Party Order. Id. at 1. The Agreed Nominal Party

Order was entered by the circuit court on November 19, 2018. Agreed

Order at 2, EOF No. 4 at 8-10.^




     3 EOF No. 18 is the Memorandum in Support of Motion to Remand
to State Court. ECF No. 18-1 is Exhibit A to the Memorandum in
Support and is not the same Exhibit A referenced in footnote 2.
Given the duplicative use of Exhibit lettering in the parties'
filings, the court has endeavored to ensure accuracy of the cites,
as well as to alleviate confusion of duplicative letters. See supra
note 2 and infra note 4.

     ^ ECF No. 4 is Exhibit C to the Notice of Removal and consists
of ten (10) pages. The executed, certified copy of the Agreed
Nominal Party Order is in ECF No. 4 at 8-10. Subsequent citations
to the Agreed Nominal Party Order will be to the document itself,
denoted as "Agreed Order" for citation purposes, and will not
include citation to ECF No. 4. See supra note 2 (same citation
procedure as for Exhibit A).
     In the interim, U.S. Bank filed a Motion for Leave to File

Answer on October 17, 2018, which explained that U.S. Bank failed

to timely file a responsive pleading to the Complaint because it

^'was improperly routed to the incorrect individual and department

of U.S. Bank." Mot. Leave File Answer 'Jl 3. The Motion for Leave to


File Answer was noticed for November 28, 2018. Praecipe at 1, EOF

No. 1-1 at 98-99. The circuit court heard Jolley's Motion for

Summary Judgment and U.S. Bank's Motion for Leave to File Answer

on November 28, 2018. Tr. Hr'g at 3, EOF No. 21. At the end of the

hearing on November 28, 2018, the circuit court indicated that it

anticipated ruling ''within the next week." Id. at 25. The next

week, on December 4, 2018, U.S. Bank filed a Notice of Removal

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. EOF No. 1.

     On January 3, 2019, Jolley filed the instant Motion to Remand

and corresponding Memorandum in Support. EOF Nos. 17-18. Jolley

asserts three grounds for remand: First, Jolley argues that the

Notice of Removal was untimely under 28 U.S.C. § 1446, because

more than thirty days had passed from October 3, 2018, which is

the date U.S. Bank could first ascertain that the case had become


removable. Mem. Supp. at 1. Second, Jolley argues that "US Bank

has not satisfied its burden to demonstrate that there is complete

diversity of the parties or federal subject matter jurisdiction."

Id. Finally,    Jolley urges the   court to "decline      jurisdiction,

pursuant to    its   discretionary authority   under   Title   28   U.S.C.
§ 2201, over this state court declaratory judgment action." Id.

at 1-2.


     On January 22, 2019, U.S. Bank filed a Response in Opposition

to Plaintiff's Motion to Remand ("^Response"), asking the court to

deny Jolley's Motion to Remand. EOF No. 26. On January 28, 2019,

Jolley filed a Reply in Support of Its Motion to Remand to State

Court (^'Reply"). EOF No. 27. On February 4, 2019, Jolley, with

agreement of U.S. Bank,   requested a    hearing   on   its   Motion   to

Remand. EOF No. 28. The Motion to Remand is ripe for review and

the court finds a hearing unnecessary to resolve the Motion to

Remand.


                               II.


     A defendant may remove a civil case to federal court if ""the

district courts of the United States have original jurisdiction."

28 U.S.C. § 1441(a). ''The notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action

or proceeding is based." Id. § 1446(b)(1).

    [I]f the case stated by the initial pleading is not
    removable, a notice of removal may be filed within 30
    days after receipt by the defendant . . . of a copy of
    an amended pleading, motion, order or other paper from
     which it may first be ascertained that the case is one
     which is or has become removable.


Id. § 1446(b)(3) (emphasis added).
     Jolley and U.S. Bank ^^agree that this matter was not initially

removable because both Jolley and SIWPC are residents/domiciled in

Virginia, and there is not complete diversity of the parties.''^

Mem. Supp. at 6; Resp. at 3. They also agree that the case later

became removable because SIWPC is a nominal party, meaning its

citizenship is not considered in determining whether the parties

are completely diverse. Mem. Supp. at 5-6; Resp. at 3-5; see

Navarro Sav. Ass^n v. Lee, 446 U.S. 458, 461 (1980)          [A] federal

court   must   disregard   nominal   or   formal   parties    and   rest

jurisdiction only upon the citizenship of real parties to the

controversy.").

     However, the parties disagree as to exactly when it could

first be ascertained that the case had become removable. Jolley

argues that U.S. Bank could first ascertain that the case had

become removable on October 3, 2018, when counsel for U.S. Bank

received the proposed Agreed Nominal Party Order from SIWPC and

consented to it. Mem. Supp. at 5. Jolley further contends that the

October 3, 2018 e-mail and attached proposed Agreed Nominal Party

Order are ^'other paper" under § 1446(b)(3). Id. at 6. U.S. Bank

contends that the e-mail and attached proposed Agreed Nominal Party




     5 Federal district courts have original jurisdiction over a
civil action if the amount in controversy exceeds $75,000,
exclusive of interest and costs, and is between parties             whose
citizenship is completely diverse. 28 U.S.C. § 1332(a).
Order    were   insufficient       for     it       to   ascertain     that   the      case   had


become removable. Resp. at 3-6.

       U.S. Bank argues that the earliest it could have learned that

SIWPC was a nominal party was ""on or about November 8, 2018 (but

no earlier than November 5, 2018)," when it received a cover letter

and copy of the Agreed Nominal Party Order for signing. Id. at 4.

U.S.    Bank    insists    that    '^the   case          was    not   removable     until     the


proposed Nominal Party Order was entered by the state court on

November 19, 2018." Id. at 6. U.S. Bank does not argue the cover

letter and copy of the Agreed Nominal Party Order for signing,

received from SIWPC with a request to forward on to Jolley, do not

constitute ''other paper" under § 1446. See id. at 5-6. Similarly,

U.S. Bank does not argue the e-mail and attached proposed Agreed

Nominal Party Order, received and responded to on October 3, 2018,

do not constitute "other paper" under § 1446. See id.

                                                III.


       For support of its argument, U.S. Bank cites In re: Lumber

Liquidators      Chinese-Manufactured                Flooring         Products    Marketing,

Sales Practices and Products Liability Litigation ("In re; Lumber

Liquidators"),      No.     1:15-cv-02639,               2015    WL 12516789      (E.D.       Va.

Oct. 22,   2015).     In    that    case    the          plaintiffs     filed     an    Amended

Petition in state court, "in which plaintiffs first made class

action allegations that established grounds for removal to federal

court based on federal jurisdiction under the Class Action Fairness

                                                7
Act ( ^CAFA')       Id. at *1. Although the plaintiffs filed the Amended

Petition on March 4, 2015, they were required to obtain leave of

court to do so. Id. The state court granted the plaintiffs leave

to file the Amended Petition on March 10, 2015, and the defendants

were served with the Amended Petition on March 13, 2015. Id. The

defendants filed a Notice of Removal on April 7, 2015, and the

federal court concluded that the defendants' Notice of Removal was


timely because '"the statutory period to file a Notice of Removal

based on the Amended Petition was not triggered until the Amended

Petition became an operative pleading, which occurred, at the

earliest, on March 10, 2015, the day that the Louisiana state court

granted the plaintiffs['] motion for leave to amend." Id.

      The   case    at   bar    is   clearly   distinguishable.   Unlike   the

defendants in In re; Lumber Liquidators, who needed new allegations

in   an   Amended    Petition    to become operative     to   assert federal

jurisdiction, nothing prevented U.S. Bank from filing a Notice of

Removal on the basis of Jolley's Complaint prior to entry of the

Agreed Nominal Party Order and asserting that SIWPC is a nominal

party whose citizenship could be disregarded before the Agreed

Nominal Party Order was entered in state court. To the extent, if

any, that Jolley did not agree with the Defendants that SIWPC is

a nominal party, the parties could have litigated SIWPCs nominal

party status in federal court on a motion to remand from a timely

filed notice of removal.


                                         8
      Furthermore, the Agreed Nominal Party Order has no impact on

the   operative    pleading,     Jolley's    Complaint,    as    it   does    not

substantively alter the claims in Jolley's Complaint to provide a

basis for federal jurisdiction. See Agreed Order at 1-2. Jolley's

Complaint does not seek monetary relief against SIWPC, nor does it

allege that SIWPC has breached its fiduciary duty as trustee. See

Compl. SISI 9-35. The Agreed Nominal Party Order simply clarified

and confirmed that ^^there is neither individual monetary relief

sought against SIWPC herein nor liability alleged against it in

the litigation     of this matter," Agreed Order at 1, such that

SIWPCs citizenship would not be considered in determining whether

the parties are completely diverse. See Navarro Sav. Ass'n, 446

U.S. at 461. However, the entry of the Agreed Nominal Party Order

was not necessary to put U.S. Bank on notice that this case was

removable.   Therefore,     U.S. Bank's      Notice   of   Removal    filed   on

December 4, 2018, is untimely because the Notice of Removal could

have been filed within thirty days from U.S. Bank's receipt of

service of Jolley's Complaint on July 25, 2018.

                                     IV.


      To   the    extent,   if    any,     that   Jolley's      Complaint     was

insufficient to put U.S. Bank on notice that SIWPC might be a

nominal party whose citizenship could be disregarded, U.S. Bank

was permitted to file its Notice of Removal ^'within 30 days after

receipt . . . of a copy of an . . . other paper from which it may
first be ascertained that the case is one which is or has become


removable." 28 U.S.C. § 1446(b)(3). The Fourth Circuit construes

""other paper" broadly ""to include any information received by the

defendant, "whether communicated in a formal or informal manner.'"

Yarnevic   v.   Brink's,   Inc.,     102     F.3d   753,   755    (4th   Cir.   1996)

(quoting Broderick v. Dellasandro, 859 F. Supp. 176, 178 (E.D. Pa.

1994) (quoting 14A Wright, Miller & Cooper, Federal Practice and

Procedure, § 3732 at 520)). The October 3, 2018 e-mail and attached

proposed   Agreed     Nominal   Party      Order    are    ""other   paper"     under

§ 1446(b)(3)    because    those     documents      are    information    that    was

received   by   the   defendant.      Therefore,      U.S.    Bank's     thirty-day

period to file a Notice of Removal commenced, at the latest, on

October 3, 2018, when it received ""other paper from which it may

first be ascertained that the case is one which is or has become


removable." 28 U.S.C. § 1446(b)(3) (emphasis added).

     Moreover, the Fourth Circuit does

     not   require     courts   to    inquire       into    the   subjective
     knowledge of the defendant, an inquiry that could
     degenerate into a mini-trial regarding who knew what and
     when. Rather, [the Fourth Circuit] allow[s] the court to
     rely on the face of the initial pleading and on the
     documents exchanged in the case by the parties to
     determine when the defendant had notice of the grounds
     for removal, requiring that those grounds be apparent
     within the four corners of the initial pleading or
     subsequent paper.

Lovern v. Gen. Motors Corp., 121 F.3d 160, 162 (4th Cir. 1997)

(emphasis added).



                                        10
     Thus, when U.S. Bank received the e-mail from SIWPC with the

proposed Agreed Nominal Party Order attached on October 3, 2018,

it had notice that the case was removable on the ground that SIWPC

could be considered a nominal party whose citizenship could be

disregarded.        This   is   apparent   from       the   four     corners    of    the

October 3, 2018 e-mail and the proposed Agreed Nominal Party Order

that was attached. See Mem. Supp., Ex. A at 2-4.

     In the October 3, 2018 e-mail, counsel for SIWPC wrote: ""My

client is still interested in having the                    ^Nominal Party' Order

entered.   I       am   attaching   same       here   for   Robert's        review    and

endorsement." Id. at 2. Counsel for SIWPC further requested that

Robert Michael, counsel for U.S. Bank, ^'add [his] signature block

(assuming [he] ha[s] no objections to the Order)." Id. The attached

proposed Agreed Nominal Party Order clearly indicates that it deems

SIWPC to be a nominal party to the suit. Id. at 4 (^'SIWPC is hereby

deemed to be a nominal party."). Therefore, it is apparent from

the four corners of the October 3, 2018 e-mail and the attached

proposed Agreed Nominal Party Order that the case was removable on

the ground that SIWPC could be considered a nominal party whose

citizenship could be disregarded. Counsel for U.S. Bank confirmed

that he received this notice, and agreed, that SIWPC could be

considered     a    nominal     party   when    he    replied   to    the    e-mail   on

October 3, 2018: ''I have no objection to the Order which clarifies

SIWPCs role in the matter as nominal." Id. at 1.


                                          11
     Moreover, the inquiry here is whether the e-mail and attached

proposed Agreed Nominal Party Order gave notice of this ground for

removal, not whether U.S. Bank realized on October 3, 2018, that

it could file a notice of removal asserting SIWPC is a nominal

party   whose   citizenship is   disregarded.    Therefore,      October   3,

2018, is the date upon which U.S. Bank could have first ascertained

that the case had become removable on the ground that SIWPC is a

nominal party whose citizenship could be disregarded. Accordingly,

U.S. Bank's Notice of Removal filed more than thirty days later on

December 4, 2018, is untimely.

                                        V.


     For the reasons set forth herein, the court FINDS that the

case at bar was not timely removed, Jolley's Motion to Remand is

GRANTED, and this case is REMANDED to the Circuit Court for the

City of Chesapeake for further proceedings. Further, because the

court   resolves   Jolley's   Motion    to   Remand   on   the   ground    of

timeliness, the court does not reach Jolley's other grounds for

remand. Finally, Jolley's Motion for Show Cause Order Against U.S.

Bank, ECF No. 8, and U.S. Bank's Motion to Dismiss, ECF No. 6, are

rendered MOOT.




                                   12
    The Clerk is DIRECTED to send a copy of this Order of Remand

to counsel for the parties.

    IT IS SO ORDERED.

                                                  M,
                                    Rebecca Beach Smith
                                    United States District Judge

                                   REBECCA BEACH SMITH
                              UNITED STATES DISTRICT JUDGE




February   , 2019




                              13
